


Exhibit 10.7




SUBORDINATION AGREEMENT




THIS SUBORDINATION AGREEMENT (this "Agreement") is made as of this 30th day of
March, 2011, by and among SOVEREIGN - EMERALD CREST CAPITAL PARTNERS II, LP, a
Delaware limited partnership, and PACIFIC SPECIALTY INSURANCE COMPANY, a
California corporation (collectively, "Senior Lenders"), EMERALD CREST
MANAGEMENT COMPANY, LLC, a Delaware limited liability company, as agent for the
Senior Lenders (in such capacity, together with its successors and assigns in
such capacity, if any, "Agent"), IU HOLDINGS, LP, a Texas limited partnership
("Tier 2 Junior Lender"), IU INVESTMENTS, LLC, a Texas limited liability company
("Tier 3 Junior Lender"), INTERNET UNIVERSITY, INC., a Texas corporation
("Internet University"), MARC BLUMBERG, an individual ("Blumberg"), MARC A.
PICKREN, an individual ("Pickren", and collectively with Internet University and
Blumberg, the "Tier 4 Junior Lenders"), NED B. TIMMER, an individual ("Tier 6
Junior Lender"), SCOTT N. BECK ("Tier 7 Junior Lender"), CORNERWORLD
CORPORATION, a Nevada corporation ("Parent"), and WOODLAND HOLDINGS CORP., a
Delaware corporation ("Holdings"), and each other Person designated as a "Loan
Party" under the Senior Credit Agreement (hereinafter defined) not already a
party hereto.




W I T N E S S E T H:




WHEREAS, S Squared, L.L.C., an Illinois limited liability company doing business
as Ranger Wireless, LLC ("Ranger"), Enversa Companies LLC, a Texas limited
liability company ("Enversa" and, together with Ranger, each a "Borrower" and,
jointly, the "Borrowers"), each Person that executes a joinder agreement and
becomes a "Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (each a "Guarantor" and collectively, the "Guarantors"), Senior
Lenders and Agent are parties to that certain Credit Agreement dated as of the
date hereof (such agreement, as amended, restated, supplemented or otherwise
modified from time to time, including any replacement agreement therefor, being
hereinafter referred to as the "Senior Credit Agreement").  Terms used herein
with initial capital letters, to the extent not otherwise defined in
Section 1(B) below, shall have the meanings given such terms in the Senior
Credit Agreement; and




WHEREAS, pursuant to the Senior Credit Agreement, Senior Lenders shall extend to
Borrowers a loan in the original principal amount of $5,000,000 (the "Senior
Loan"), which Senior Loan is to be secured by certain assignments of and
security interests in the assets of each of the Loan Parties, now or hereafter
existing, and the pledge of the outstanding equity interests in each of the Loan
Parties (other than Parent), all as more fully set forth in the Loan Documents.
 The liens and security interests securing the Senior Loan are in a first
priority position and encumber the Global Collateral; and




WHEREAS, concurrently with the funding of the Senior Loan, Tier 2 Junior Lender
shall extend to Holdings and Enversa a loan in the original principal amount of
$1,500,000 (the "Tier 2 Loan"), which Tier 2 Loan is to be secured by a second
priority lien on and security interest in the Non-Ranger Collateral; and

--------------------------------------------------------------------------------




WHEREAS, pursuant to that certain Promissory Note dated as of February 23, 2009,
in the original principal amount of $1,900,000, as amended pursuant to that
certain Amendment to Promissory Note dated as of even date herewith (the "Tier 3
Note"), Tier 3 Junior Lender previously extended a loan to Parent, which loan
has a present outstanding principal balance of $665,000 (the "Tier 3 Loan").
 After giving effect to the funding of the Senior Loan and the Tier 2 Loan and
the operation of this Agreement, the Tier 3 Loan shall be secured by a third
priority lien on and security interest in the Non-Ranger Collateral; and




WHEREAS, Parent previously executed and delivered certain promissory notes, one
in favor of each of the Tier 4 Junior Lenders, in the original aggregate
principal amount of $1,500,000, and having a current aggregate outstanding
principal balance of $1,364,199 (the "Tier 4 Loan").  After giving effect to the
funding of the Senior Loan and the Tier 2 Loan and the operation of this
Agreement, the Tier 4 Junior Lenders shall be secured by a fourth priority lien
on and security interest in the Non-Ranger Collateral; and




WHEREAS, Internet University is the owner and holder of that certain Promissory
Note dated March 30, 2011 in the original principal amount of $400,000 (the
"Tier 5 Loan") with respect to which Holdings is the maker.  After giving effect
to the funding of the Senior Loan and the Tier 2 Loan and the operation of this
Agreement, Internet University (hereinafter, "Tier 5 Junior Lender" when
referred to in its capacity as the lender with respect to the Tier 5 Loan),
shall be secured by a fifth priority lien on and security interest in the
Non-Ranger Collateral; and




WHEREAS, Tier 6 Junior Lender is owed certain indebtedness by Holdings and has
been involved in certain disputes resulting in the Litigation with Parent,
Holdings and others.  Pursuant to the Settlement Agreement, Tier 6 Junior Lender
shall receive a portion of the proceeds of the Senior Loan and Tier 2 Loan, and
has agreed to release Tier 6 Junior Lender's existing liens on all of the Global
Collateral currently encumbered in favor of Tier 6 Junior Lender.  Further
pursuant to the Settlement Agreement, Holdings shall execute and deliver to
Tier 6 Junior Lender that certain Promissory Note dated of even date herewith in
the original principal amount of $1,800,000 (the indebtedness evidenced by such
note being referred to herein as the "Tier 6 Loan")  The Tier 6 Loan is to be
secured by a lien in favor of Tier 6 Junior Lender, which lien shall be,
(i) with respect to the Non-Ranger Collateral, in a sixth priority secured
position, and (ii) with respect to the Ranger Collateral, as of the date of this
Agreement, in a second priority secured position (but subject to a reduction in
that priority if certain future events occur); and




WHEREAS, Tier 7 Junior Lender is the holder of that certain Promissory Note
dated of even date herewith in the original principal amount of $389,942 (the
indebtedness under which shall be referred to herein as the "Tier 7 Loan"), with
respect to which Parent is the maker.  The obligations of Parent to Tier 7
Junior Lender with respect to the Tier 7 Loan are to be secured by a seventh
priority lien on and security interest in the Non-Ranger Collateral; and




WHEREAS, it is a condition precedent to Senior Lenders making the Senior Loan
and providing the other financial accommodation to the Borrowers pursuant to the
Senior Credit




2

--------------------------------------------------------------------------------




Agreement that each of the Junior Lenders enter into this Agreement, in order to
establish the priority of the repayment of the Borrowers' debt, and to address
certain related matters;




WHEREAS, each Junior Lender has determined that the execution, delivery and
performance of this Agreement shall directly benefit, and are in the best
interest of, such Junior Lender; and




WHEREAS, each Junior Lender and each of the Loan Parties desire to enter into
this Agreement in order to induce Senior Lenders to enter into the Senior Credit
Agreement with Borrowers and to make the Senior Loan, and in order to induce
Tier 2 Junior Lender to make the Tier 2 Loan.




NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:




1.        Incorporation of Recitals; Definitions.




(A)      The parties hereto acknowledge and agree that the foregoing Recitals
are true and correct, and the foregoing Recitals are hereby incorporated into
this Agreement as substantive provisions hereof.




(B)      Except as otherwise provided herein, all capitalized terms used in this
Agreement shall have the meanings ascribed to such terms in the Senior Credit
Agreement, provided that the following terms shall have the meanings set forth
below:




"Blanket Collateral" means all or substantially all of the assets, property and
property rights, of any kind or nature, tangible or intangible, now or hereafter
existing, as more fully described on Exhibit A attached hereto and by this
reference made a part hereof, in which any of the Grantors owns, asserts or
maintains an interest and as to which such Grantor has created a lien upon such
assets in favor of one or more of the Lenders.




"Collateral" means, collectively, any and all assets, property and property
rights, of any kind or nature, tangible or intangible, now or hereafter
existing, in which any of the Grantors owns, asserts or maintains an interest
and as to which such Grantor has created a lien in favor of one or more of the
Lenders, whether any such Collateral constitutes a portion of the Ranger
Collateral or the Non-Ranger Collateral.




"Cross-Collateralization Election" means the right of the members of the
Optionee Group, following the exercise and closing of the Purchase Option, to
elect that the lien securing the Senior Loan acquired by the Optionee Group
shall thereafter also serve as security with respect to the obligations of
either Parent or Holdings, as applicable, with respect to the repayment of the
Tier 2 Loan, Tier 3 Loan, Tier 4 Loan, and Tier 5 Loan, but solely to the extent
of those members of the Optionee Group who actually participated in the exercise
of the Purchase Option.




3

--------------------------------------------------------------------------------




"CWI" means CornerWorld, Inc., a Delaware corporation.




"Enversa Subsidiaries" means, collectively, Tiny Dial, LLC, Bascomb and
Richards, LLC, Lantana Direct, LLC, Gulf Media Solutions, LLC, Money Jack, LLC,
and The Leadstream LLC, each a Delaware limited liability company, Aventura
Media Systems, LLC, a Florida limited liability company, and Digital 360, LLC
and Optima Online, LLC, each a Nevada limited liability company.




"Equity Collateral" means, with respect to Parent, the assets described on
Exhibit B attached hereto, with respect to Holdings, the assets described on
Exhibit C attached hereto, and with respect to Woodland Wireless, the assets
described on Exhibit D attached hereto.




"Global Collateral" means, collectively, the Ranger Collateral and the
Non-Ranger Collateral.

"Grantor" and "Grantors" mean, individually and collectively (as applicable),
each or all of the Ranger Grantors and each or all of the Non-Ranger Grantors.




"Junior Lender" and "Junior Lenders" mean, individually and collectively (as
applicable), Tier 1 Junior Lender, Tier 2 Junior Lender, Tier 3 Junior Lender,
each and all of the Tier 4 Junior Lenders, Tier 5 Junior Lender, Tier 6 Junior
Lender, and Tier 7 Junior Lender; provided, however, that (i) the terms Junior
Lender and Junior Lenders shall only include any such Person to whom some amount
remains owed by either Parent or Holdings as of the date of determination, and
(ii) at any time when the Senior Loan has been paid in full, whichever Lender
then constitutes the Most Senior Lender, as determined in accordance herewith,
shall no longer be considered one of the Junior Lenders.




"Junior Lender Note" means each and every promissory note or other instrument of
indebtedness executed by a Loan Party in favor of any Junior Lender.




"Junior Lender Remedies" means any action which results in (A) the sale,
foreclosure, realization on or liquidation of any Collateral, (B) the execution
on any judgment obtained against any Loan Party, (C) the acceleration of the
Subordinated Indebtedness, (D) the filing of any petition or lien under any
bankruptcy, insolvency or creditors' rights laws with respect to any Loan Party,
or (E) the institution or exercise against any Loan Party of any suit, legal
action, or other enforcement remedy.




"Lender" and "Lenders" mean, individually and collectively (as applicable), the
Senior Lenders and the Junior Lenders.




"More Senior Lender" means, as to each of the Junior Lenders, (i) the Senior
Lenders and (ii) each other Junior Lender whose lien and security interest in
any portion of the Collateral holds a more senior priority position (i.e., each
other Junior Lender designated by a "Tier X" designation where X is a number
lower than the Tier X designation of the Junior Lender with respect to which the
determination is being made).




4

--------------------------------------------------------------------------------




"Most Senior Lender" means, (i) as of the date of this Agreement and at any time
thereafter when any portion of the Senior Loan remains unpaid, the Senior
Lenders, and (ii) at any time when the Senior Loan has been paid in full, that
or those Junior Lenders then holding the most senior (in lien priority) security
interest on any portion of the Collateral (i.e., the then existing Junior Lender
designated with the "Tier X" designation bearing the lowest number); provided,
however, that if, at any time, (x) the Senior Loan has been repaid and (y) the
Optionee Group have not exercised the Purchase Option and caused the
Cross-Collateralization Election to be made, then, with respect to the
Non-Ranger Collateral, the Most Senior Lender shall be determined as set forth
above, but until the Purchase Option has been exercised and the
Cross-Collateralization Election made, then with respect to the Ranger
Collateral, the Most Senior Lender shall be Tier 6 Junior Lender (if any part of
the Tier 6 Loan remains unpaid).  For purposes of clarity, at any given time
there can only be one level of Lender entitled to be considered the Most Senior
Lender as to any given category of Collateral (although, with respect to the
Senior Lenders and the Tier 4 Junior Lenders, that level may be comprised of
more than one Lender).  At any time when the Senior Lenders are also the Most
Senior Lender, then any determination to be made by the Most Senior Lender shall
be made by Agent in accordance with the terms of the Senior Credit Agreement,
and at any time when the Tier 4 Junior Lenders are the Most Senior Lender, then
any determination to be made by the Most Senior Lender shall be made by Internet
University.




"Most Senior Loan" means the then outstanding indebtedness of Borrowers or any
of the other Loan Parties owed to the then Most Senior Lender.




"Non-Ranger Collateral" means, with respect to each of the Non-Ranger Grantors
other than Parent and Holdings, the Blanket Collateral of each such Person, and
with respect to Parent and Holdings, the Equity Collateral of each such Person.
 The Non-Ranger Grantors have granted a lien on and security interest in the
Non-Ranger Collateral in favor of Agent, on behalf of the Senior Lenders, and
each of the Junior Lenders.




"Non-Ranger Grantors" means each of Parent, Holdings, CWI, Enversa, West
Michigan, T2TV, T2, PSM, and each of the Enversa Subsidiaries.




"Optionee Group" means, collectively, Tier 2 Junior Lender, Tier 3 Junior
Lender, each of the Tier 4 Junior Lenders, and Tier 5 Junior Lender.

"PSM" means Phone Services and More, LLC, a Michigan limited liability company.




"Purchase Option" means the right granted by Senior Lenders, pursuant to
Section 12 hereof, to the Optionee Group, and pursuant to Section 13 hereof, to
Tier 6 Junior Lender, to purchase the Senior Loan, together with all other
amounts owed by Borrowers and each other Loan Party to Senior Lenders, upon the
terms and conditions set forth therein.




5

--------------------------------------------------------------------------------




"Ranger Collateral" means, with respect to Ranger, its Blanket Collateral, and
with respect to Woodland Wireless, its Equity Collateral.  The Ranger Grantors
have granted a lien on and security interest in the Ranger Collateral in favor
of Agent, on behalf of the Senior Lenders, and Tier 6 Junior Lender.




"Ranger Grantors" means each of Ranger and Woodland Wireless.




"Senior Indebtedness" means all principal, interest and other obligations at any
time due and owing by Borrowers or any other Loan Party to the Most Senior
Lender arising out of or incurred in connection with the Senior Loan Documents,
whether direct or contingent, and whether now existing or hereafter created.
 "Senior Indebtedness" shall include, without limitation, any capitalization of
interest due under the Senior Loan Documents, the payment of default interest
due under the Senior Loan Documents, and all interest which accrues on the
principal amount of the Senior Indebtedness subsequent to the commencement of a
proceeding under Chapter 11 of the Bankruptcy Code, irrespective of whether or
not such interest would be allowed as a claim in such proceedings.




"Senior Loan Documents" means, at any time when the Senior Lenders are also the
Most Senior Lender, the Loan Documents (as defined in the Senior Credit
Agreement), or at any time when the Senior Loan has been repaid, those documents
executed in connection with the then qualifying Most Senior Loan (together with,
in each case, any indebtedness which refinances such principal, interest or
other obligations), as the same may be modified, extended, renewed or restated
from time to time.




"Settlement Agreement" means that certain Settlement Agreement dated as of
February 3, 2011 between CornerWorld Corporation and Ned B. Timmer.  The term
"Settlement Agreement," as used herein, shall not include any amendments or
modifications to the Settlement Agreement dated February 3, 2011, regardless of
how any such amendment or modification may have been documented or agreed upon,
unless such amendment or modification has been approved by Agent in writing.




"Subordinated Indebtedness" means (i) all indebtedness of the Loan Parties to
any Junior Lender and to all of the Junior Lenders, collectively, as the context
requires, pursuant to the Subordinated Loan Documents and all present and future
loans, advances, debts, liabilities, obligations, and indebtedness owing by any
Loan Party to any Junior Lender, whether evidenced by any note, or other
instrument or document, whether arising from an extension of credit, opening of
a letter of credit, loan, guaranty, indemnification or otherwise, whether direct
or indirect (including, without limitation, those acquired by assignment and any
participation by any Junior Lender in any Loan Party's debts owing others), now
existing or hereinafter arising, absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorneys'
fees and any other sums chargeable to any Loan Party in connection therewith and
(ii) any payments to any Junior Lender in redemption or purchase of warrants,
capital stock, partnership interest, ownership interest or equity, if any, of
any Loan Party held by any Junior Lender or any other payment in respect of
warrants, capital stock, partnership interest, ownership interest or equity of
any Loan Party held by any Junior Lender.  




6

--------------------------------------------------------------------------------




"Subordinated Loan Documents" means, collectively, the promissory notes or other
evidences of indebtedness described in the Recitals above with respect to each
of the Tier 2 Loan, Tier 3 Loan, Tier 4 Loan, Tier 5 Loan, Tier 6 Loan and
Tier 7 Loan, together with all pledge and security agreements and all other
documents and instruments entered into by any Loan Party and with or in favor of
any Junior Lender and regarding or evidencing all present and future loans,
advances, debts, liabilities, obligations, and indebtedness owing by such Loan
Party to such Junior Lender.  The foregoing notwithstanding, at any time when
any of the Junior Lenders, as originally defined herein, constitutes the then
Most Senior Lender, the documents in favor of such Junior Lender shall not be
included within the definition of Subordinated Loan Documents.




"T2" means T2 Communications, LLC, a Michigan limited liability company.




"T2TV" means T2 TV, LLC, a Michigan limited liability company.




"West Michigan" means West Michigan Co-Location Services, LLC, a Michigan
limited company.




"Woodland Wireless" means Woodland Wireless Solutions Ltd., a Michigan
corporation.




2.        Subordination.




Each Junior Lender hereby postpones and subordinates, to the extent and in the
manner provided in this Agreement, all of the Subordinated Indebtedness to the
payment of all of the Senior Indebtedness.  Each Junior Lender hereby agrees
that all claims and rights of any kind such Junior Lender may now have or
hereafter acquire against any Loan Party or any of the Collateral resulting from
the Subordinated Indebtedness shall be subordinate and subject to the claims and
rights against each of the Loan Parties and/or the Collateral of (i) Senior
Lenders and of Agent on behalf of Senior Lenders arising from or out of the
Senior Indebtedness, and (ii) each More Senior Lender, to the extent and in the
manner set forth in this Agreement.  The sequencing of the priority of the liens
held by Lenders established hereby, as described in the Recitals, shall apply
and be binding as between Lenders notwithstanding (x) the order or timing of the
filing of any financing statements under the Uniform Commercial Code as in
effect in the State of New York or any other applicable state (the "UCC") or
(y) any other method of perfection under the UCC which would provide for a
different order of priority.  Each Junior Lender Note shall bear a conspicuous
legend that it is subordinated to the Senior Indebtedness of each More Senior
Lender in accordance with the terms of this Agreement.  Each Loan Party's books
shall be marked to evidence the subordination of all of the Subordinated
Indebtedness to the holder of Senior Indebtedness, in accordance with the terms
of this Agreement.  




3.        Warranties and Representations of the Loan Parties and Junior Lenders.




The Loan Parties and the Junior Lenders each hereby severally represents and
warrants to each of the Senior Lenders and Agent, and to each More Senior
Lender, that Agent




7

--------------------------------------------------------------------------------




and each such More Senior Lender has been furnished with a true and correct copy
of all instruments and securities evidencing or pertaining to the Subordinated
Indebtedness. Each of the Loan Parties hereby represents and warrants to the
Senior Lenders and to Agent, and to each of the Junior Lenders, that this
Agreement has been duly executed and delivered by such Loan Party and
constitutes the legal, valid and binding obligation of each such Loan Party
enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors' rights and remedies and general
principles of equity.  Each of the Junior Lenders hereby severally represents
and warrants to the Senior Lenders and to Agent, and to each other Junior Lender
(it being understood that, in the following sequence of representations, any
reference to a Junior Lender refers to each Junior Lender making such
representations and warranties as to itself): (A) that this Agreement has been
duly executed and delivered by such Junior Lender and constitutes the legal,
valid and binding obligation of such Junior Lender enforceable against such
Junior Lender in accordance with its terms, except to the extent that the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors' rights and remedies and general
principles of equity; (B) that such Junior Lender, as applicable, is a limited
liability company, a limited partnership, or a corporation duly formed, validly
existing and in good standing under the laws of its jurisdiction of formation,
as set forth in the Preamble of this Agreement, and is in good standing and
authorized to do business in each jurisdiction in which a failure to so qualify
would have a material adverse effect on the financial condition, operations,
prospects, profits, business or property of such Junior Lender; (C) that the
execution, delivery, and performance by Junior Lender of this Agreement do not
and will not conflict with or contravene any law, rule, regulation, judgment,
order or decree of any government, governmental instrumentality or court having
jurisdiction over Junior Lender or conflict with, or result in any default under
Junior Lender's charter, articles of organization or similar instrument or any
agreement or instrument of any kind to which Junior Lender is a party or by
which Junior Lender or the properties of Junior Lender are bound, except for
those as to which consents have been obtained and are in full force and effect,
and except where such conflict or contravention will not have a material adverse
effect on the financial condition, operations, prospects, profits, business or
property of such Junior Lender; (D) that Junior Lender is the holder and owner
of all right, title and interest in that tranche of the Subordinated
Indebtedness described as being held by it in the Recitals hereto, together with
all claims and rights in connection therewith, arising therefrom or evidenced
thereby; (E) that neither the execution and delivery by Junior Lender of this
Agreement nor the performance by Junior Lender hereunder requires the consent,
approval, order, or authorization of, or registration with, or the giving of
notice to any governmental authority, domestic or foreign, or any other person
or entity, except such consents as have been obtained by such Junior Lender and
are in full force and effect, and except where the failure to obtain such
consent could not have an adverse effect on the enforceability of this Agreement
against such Junior Lender or a material adverse effect on the financial
condition, operations, prospects, profits, business or property of such Junior
Lender; and (F) that it has not relied and shall not rely on any representation
or information of any nature made by or received from Agent or Senior Lenders or
from any other Junior Lender relative to any of the Loan Parties in deciding to
execute this Agreement or to permit it to continue in effect.  




8

--------------------------------------------------------------------------------




4.        Negative Covenants.




Until all of the Senior Indebtedness has been fully and finally paid, except for
liens in the Collateral existing as of the date of this Agreement: (A) none of
the Loan Parties shall, directly or indirectly, grant a security interest in,
mortgage, pledge, assign or transfer any properties, to secure or satisfy all or
any part of the Subordinated Indebtedness, and no Loan Party shall deliver
possession of any Collateral to, or enter into any control agreement for the
benefit of, any Junior Lender; (B) no Junior Lender shall demand or accept from
any Loan Party or any other person any such collateral; (C) none of the Loan
Parties shall discharge the Subordinated Indebtedness other than in accordance
with its terms; (D) no Junior Lender shall demand or accept from any Loan Party
or other person any consideration which would result in a discharge of the
Subordinated Indebtedness other than in accordance with its terms; (E) no Junior
Lender shall hereafter give any subordination in respect of the Subordinated
Indebtedness or exchange any or all of the Subordinated Indebtedness for capital
stock, equity, ownership interest or other securities of any Loan Party other
than Parent; (F) no Junior Lender shall transfer or assign any of the
Subordinated Indebtedness to any other person; (G) none of the Loan Parties
shall hereafter issue any further instrument, security or other writing
evidencing any part of the Subordinated Indebtedness, and no Junior Lender shall
receive any such writing, except upon the condition that such security shall
bear the legend referred to in Section 2 above and a true copy thereof shall be
furnished to Agent and to the Most Senior Lender; (H) no Junior Lender shall
receive possession of any Collateral (and if any Junior Lender shall do so, it
shall do so in a capacity as a bailee for the Most Senior Lender), and no Junior
Lender shall be party to any control agreement through which such Junior Lender
could improve its perfection in any asset as to which perfection can be
accomplished through control (and if any such control agreement is entered into,
the applicable Junior Lender hereby assigns all of its rights and benefits
thereunder to the Most Senior Lender); (I) no Junior Lender shall terminate any
services agreement now or hereafter existing with any Loan Party upon the
happening and during the continuance of an Event of Default; and (J) neither any
Junior Lender nor any of the Loan Parties otherwise shall take any action
contrary to the Most Senior Lender's priority position (which, as to Senior
Lenders, is held through Agent) over each Junior Lender that is created by this
Agreement.




5.        Payments of Subordinated Indebtedness.




Until all of the Senior Indebtedness has been fully and finally paid, none of
the Loan Parties shall make, and none of the Junior Lenders shall accept, any
direct or indirect payment in cash, property or securities, by set-off or
otherwise, with respect to any Subordinated Indebtedness, including, without
limitation, any principal or interest payments, except for regularly accruing
installments of principal and interest (calculated only at the non-default rate)
which are due and payable according to the terms of each individual Junior
Lender Note; provided that, no Event of Default would occur as the result of
making any such payment.  In the event that any of the Loan Parties determine
that making a scheduled payment to a Junior Lender would result in an Event of
Default, Parent shall promptly notify the Most Senior Lender and Agent.  




9

--------------------------------------------------------------------------------




6.        Prohibition on Payments.  




(A)      The foregoing provisions of Section 5 to the contrary notwithstanding,
upon the happening of any Event of Default (or if the making of any payment
otherwise permitted pursuant to Section 5 above would result in an Event of
Default) under and as defined in the Senior Credit Agreement (or, if the Senior
Loan has been paid in full, under the documents evidencing the Most Senior Loan)
and upon receipt by Borrowers or any of the other Loan Parties of written notice
(the "Default Notice") from the Most Senior Lender (or from Agent) concerning
such Event of Default or resulting Event of Default:




(i)        No direct or indirect payment in cash, property or securities, by
set-off or otherwise, shall be made or agreed to be made by any Loan Party or
accepted by any Junior Lender on account of the principal of, premium or
interest on or any other amounts due under the Subordinated Loan Documents or in
respect of any redemption, retirement or acquisition of any of the indebtedness
evidencing or due under the Subordinated Loan Documents, and none of the Loan
Parties shall segregate or hold in trust money for any such payment or
distribution, unless and until Borrowers or the applicable Loan Parties have
received a written notice from the Most Senior Lender (or from Agent) that all
defaults referred to in such Default Notice have been cured or waived by the
Most Senior Lender (or by Agent).  The period from the giving of a Default
Notice by the Most Senior Lender (or by Agent) until such time as all defaults
referred to in such Default Notice have been cured or waived shall be referred
to herein as the "Payment Prohibition Period."  The Most Senior Lender and the
applicable Loan Party receiving the Default Notice agree to promptly deliver a
copy of the Default Notice to each of the Junior Lenders; provided, however,
that the failure to promptly deliver a copy of the Default Notice to the Junior
Lenders shall not limit the rights of the Most Senior Lender and Agent to
enforce the prohibition upon payments set forth in this Section 6(A); provided
further, that if any Junior Lender receives a regularly scheduled payment that
gives rise to an Event of Default at a time when such Junior Lender has not
received a copy of a Default Notice, then such Junior Lender shall be entitled
to retain such payment.  




(ii)        If, notwithstanding the provisions of this Agreement, any payment or
distribution of any character (whether in cash, securities or other property) or
any security shall be received by any Junior Lender during a Payment Prohibition
Period, and before the entire principal amount of, and all interest on, and all
other amounts in respect of, the Senior Indebtedness shall have been finally
paid in full, such payment, distribution or security shall not be commingled
with any asset of the receiving Junior Lender, but shall be held in trust for
the benefit of, and shall be paid over or delivered and transferred to, the Most
Senior Lender (or to Agent) for application to the payment of all Senior
Indebtedness remaining unpaid, until the principal amount of, and all interest
(including interest thereon accruing after the commencement of any bankruptcy
proceedings) and premium on, and all other amounts owed in respect of, the
Senior Indebtedness shall have been paid in full.




10

--------------------------------------------------------------------------------




(B)        In the event that any failure of any Loan Party to make or any Junior
Lender to receive any payment with respect to the Subordinated Indebtedness, as
a result of the provisions of this Section 6, shall be deemed a default under
the Subordinated Loan Documents of such Junior Lender, such event shall not give
rise to any right on behalf of the applicable Junior Lender to exercise any
Junior Lender Remedies, any provision of the Subordinated Loan Documents to the
contrary notwithstanding, except as is specifically permitted pursuant to
Section 6(C) below.  Each Junior Lender shall, however, be entitled to accrue
interest at any post default rate which may be applicable under such Junior
Lender’s Subordinated Loan Documents during any Payment Prohibition Period, and
shall be entitled to add the amount of such accrued, unpaid default interest to
the then outstanding principal balance of the applicable Subordinated
Indebtedness.  Any missed payments of principal resulting from a Payment
Prohibition Period shall be deemed added as additional installments following
the final maturity of the applicable Subordinated Indebtedness, and the
Subordinated Loan Documents of each Junior Lender shall be deemed amended to
extend the term of such Subordinated Indebtedness for that number of payment
installment periods necessary for the applicable Loan Party to fully amortize
the remaining principal installments that were deferred as a result of a Payment
Prohibition Period.




(C)        The remaining provisions of this Section 6 to the contrary
notwithstanding, at any time when a Payment Prohibition Period has been in
effect for more than nine (9) consecutive months, Tier 6 Junior Lender shall be
entitled to exercise his judicial remedies (being those remedies described in
clause (E) of the definition of Junior Lender Remedies), to institute a lawsuit,
commence legal action, and otherwise enforce through the courts, against
Holdings, the rights of Tier 6 Junior Lender under his applicable Subordinated
Loan Documents; provided, however, that if (i) the Most Senior Lender (or Agent)
agrees to terminate the Payment Prohibition Period as to Tier 6 Junior Lender
(each other Lender hereby consenting to any such termination) and (ii) Holdings
pays or causes to be paid to Tier 6 Junior Lender, within thirty (30) days after
the date the Most Senior Lender (or Agent) terminates the Payment Prohibition
Period, all amounts that came due but were not paid to Tier 6 Junior Lender
during the Payment Prohibition Period, then upon such payment Tier 6 Junior
Lender's rights under this Section 6(C) shall be suspended until the next
failure of Holdings to pay amounts due on the Tier 6 Loan.  Notwithstanding that
Tier 6 Junior Lender would be entitled to exercise his judicial remedies in the
circumstances described in this Section 6(C), any such exercise shall continue
to be subject to the terms of this Agreement with respect to the rights of any
More Senior Lender.




7.        Enforcement of Subordinated Indebtedness.




Except in the limited circumstances set forth in Section 6(C) above, until all
of the Senior Indebtedness has been fully and finally paid, no Junior Lender
shall exercise any Junior Lender Remedies.  Each of the Loan Parties and each
Junior Lender hereby covenants and agrees to give the Most Senior Lender and
Agent written notice as to the occurrence of a default under the Subordinated
Loan Documents upon such occurrence.  




11

--------------------------------------------------------------------------------




8.        Subordinated Indebtedness Subordinated to Prior Payment of All Senior
Indebtedness on Dissolution, Liquidation or Reorganization of a Loan Party.




Upon any distribution of assets of any Loan Party in any dissolution, winding
up, liquidation or reorganization of such Loan Party (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise) tending toward liquidation of the business and assets of
such Loan Party:




(A)        the holder of all Senior Indebtedness shall first be entitled to
receive payment in full (or to have such payment duly provided for in a manner
previously agreed upon or otherwise satisfactory to it) of the principal
thereof, and premium and interest due thereon, and other amounts payable
comprising such Senior Indebtedness, before any Junior Lender is entitled to
receive any payment on account of the principal of, premium or interest on or
any other amounts due under the Subordinated Indebtedness;




(B)        any payment or distribution of assets of any Loan Party of any kind
or character, whether in cash, property or securities, to which any Junior
Lender would be entitled except for these provisions (including any payment or
distribution in respect of the Subordinated Indebtedness by reason of any other
indebtedness of the Loan Parties being subordinated to the Subordinated
Indebtedness), shall be paid by the liquidating trustee or agent or other person
making such payment or distribution directly to the holder of the Senior
Indebtedness, to the extent necessary to make payment in full of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness,
and each Junior Lender or any other holder of the Subordinated Indebtedness
irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, conservators and others having authority in the premises to effect
all such payments and deliveries directly to the holder of the Senior
Indebtedness; and

(C)        Each Junior Lender and any other holder of the Subordinated
Indebtedness shall (1) execute and deliver to the Most Senior Lender or its
representatives all such further instruments confirming the authorization
referred to in the foregoing clause (B), (2) execute and deliver to the Most
Senior Lender or its representatives any powers of attorney specifically
confirming the rights of the Most Senior Lender (or of Agent or its
representatives) arising hereunder, (3) execute and deliver to the Most Senior
Lender or its representatives all proofs of claim, assignments of claim and
other instruments as may be requested by the Most Senior Lender or Agent to
enforce all claims upon or in respect of the Subordinated Indebtedness, and (4)
take all other actions as may be requested by the Most Senior Lender or Agent to
enforce all claims upon or in respect of the Subordinated Indebtedness.




Each Loan Party shall give prompt written notice to Agent and to each Junior
Lender of any dissolution, winding up, liquidation or reorganization of such
Loan Party or any assignment for the benefit of any of the creditors of such
Loan Party tending toward the liquidation of the business and assets of such
Loan Party.




12

--------------------------------------------------------------------------------




9.        Obligations of Loan Parties Unconditional.




Nothing contained herein or in the Loan Documents is intended to or shall
impair, as between the Loan Parties and any of the Junior Lenders only, the
obligation of the Loan Parties, which is absolute and unconditional, to pay to
the holders of the Subordinated Indebtedness the principal of, premium (if any)
and interest on the Subordinated Indebtedness as and when the same shall become
due and payable in accordance with its terms, or to affect the relative rights
of the Junior Lenders and creditors of the Loan Parties other than the Senior
Lenders.




10.        Subordination Rights Not Impaired by Acts or Omissions of the Loan
Parties or Holder of Senior Indebtedness.




No right of any present or future holder of any Senior Indebtedness to enforce
subordination as provided herein shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Loan Party, by any act
or failure to act, in good faith, by any such holder, by any act or failure to
act by any other holder, or by any noncompliance by any Loan Party, with the
terms hereof, regardless of any knowledge thereof which any such holder may have
or be otherwise charged with. This subordination shall continue and shall be
irrevocable until the date all of the Senior Indebtedness has been fully and
finally paid by Borrowers or otherwise discharged and released by each More
Senior Lender.  No Junior Lender shall be released, nor shall any Junior
Lender's obligations hereunder be in any way diminished, by any of the
following: (A) the exercise or the failure to exercise by Agent or any More
Senior Lender of any rights or remedies conferred on it or them under the Loan
Documents hereunder or existing at law or otherwise, or against any of the
Collateral; (B) the commencement of an action at law or the recovery of a
judgment at law against a Borrower or any obligor ("Obligor") for the
performance of the Senior Indebtedness and the enforcement thereof through levy
or execution or otherwise; (C) the taking or institution or any other action or
proceeding against a Borrower or any Obligor; (D) any delay in taking, pursuing,
or exercising any of the foregoing actions, rights, powers, or remedies (even
though requested by one or more of the Junior Lenders) by Agent or the Most
Senior Lender or anyone acting for Agent or the Most Senior Lender; or (E) the
lack of validity, legality or enforceability of any documents evidencing the
Senior Indebtedness.  Without limiting the generality of the foregoing, and
anything else contained herein to the contrary notwithstanding, Agent, from time
to time, on behalf of Senior Lenders, or the Most Senior Lender directly,
without notice to any Junior Lender, may take all or any of the following
actions without in any manner affecting or impairing the obligation or liability
of the Junior Lenders hereunder: (I) obtain a lien or a security interest in any
property to secure any of the Senior Indebtedness; (II) obtain the primary and
secondary liability of any party or parties with respect to any of the Senior
Indebtedness; (III) renew, extend, or otherwise change the time for payment of
the Senior Loan or any installment thereof for any period; (IV) release or
compromise any liability of any nature of any person or entity with respect to
the Senior Indebtedness; (V) exchange, enforce, waive, release, and apply any of
the Collateral and direct the order or manner of sale thereof as Agent or the
Most Senior Lender may in its discretion determine; (VI) enforce their rights
hereunder, whether or not Agent, on behalf of Senior Lenders, or the Most Senior
Lender directly, shall proceed against any other person or entity; (VII) agree
to any amendment,




13

--------------------------------------------------------------------------------




modification, or alteration of the Loan Documents and/or exercise its rights to
consent to any action or non-action of a Borrower or any Obligor which may
violate the covenants and agreements contained in the Loan Documents with or
without consideration, on such terms and conditions as may be acceptable to it;
or (VIII) exercise any of its rights conferred by the Loan Documents or by law.




11.        Authority to Act for Junior Lenders.




For so long as any of the Senior Indebtedness shall remain unpaid, the Most
Senior Lender shall have the right to act as each Junior Lender's
attorney-in-fact for the purposes specified herein, and each Junior Lender
hereby irrevocably appoints Agent (while the Senior Loan remains outstanding,
and thereafter the Most Senior Lender) as its true and lawful attorney, with
full power of substitution, in the name of Junior Lender or in the name of the
Most Senior Lender or in the name of Agent on behalf of the Most Senior Lender,
for the use and benefit of the Most Senior Lender, without notice to the
applicable Junior Lender or any of its representatives, successors or assigns,
to perform the following acts, at Agent's (or at the Most Senior Lender’s)
option, at any meeting of creditors of any Loan Party or in connection with any
case or proceeding, whether voluntary or involuntary, for the distribution,
division or application of the assets of any Loan Party or the proceeds thereof,
regardless of whether such case or proceeding is for the liquidation,
dissolution, winding up of affairs, reorganization or arrangement of such Loan
Party, or for the composition of the creditors of such Loan Party, in bankruptcy
or in connection with a receivership, or under an assignment for the benefit of
creditors of such Loan Party or other similar proceedings:

(A)        To enforce or vote claims comprising the Subordinated Indebtedness,
either in its own name or in the name of such Junior Lender, by proof of debt,
proof of claim, suit or otherwise; and




(B)        To collect any assets of such Loan Party distributed, divided or
applied by way of dividend or payment, or any securities issued, on account of
the Subordinated Indebtedness and to apply the same, or the proceeds of any
realization upon the same that Agent (or the Most Senior Lender) in its
discretion elects to effect, to the Senior Indebtedness until all of the Senior
Indebtedness (including, without limitation, all interest accruing on the Senior
Indebtedness after the commencement of any bankruptcy case) has been paid in
full, rendering any surplus to the Lender who, upon the payment of all such
Senior Indebtedness, shall then become the Most Senior Lender, if and to the
extent permitted by law.  




In no event shall either Agent or the Most Senior Lender be liable to any Junior
Lender for any failure to prove the Subordinated Indebtedness, to exercise any
right with respect thereto or to collect any sums payable thereon.  




12.        Primary Purchase Option.




(A)        Upon the occurrence of a Primary Option Trigger (hereafter defined),
each of the Senior Lenders hereby grants in favor of the Optionee Group the
right and option to




14

--------------------------------------------------------------------------------




purchase the Senior Loan for an amount equal to the sum of:  (i) the then
outstanding principal balance of the Senior Loan, (ii) all then accrued and
unpaid interest, whether calculated at the Base Interest Rate or the
Post-Default Rate, (iii) the Applicable Prepayment Premium, (iv) any accrued and
unpaid Loan Servicing Fees, (v) all amounts in respect of costs and expenses
incurred by Agent or Senior Lenders and to which Agent or Senior Lenders are
entitled to reimbursement pursuant to the terms of the Senior Credit Agreement,
and (vi) any other amounts then due and owing to Agent or Senior Lenders
pursuant to the terms of any of the Senior Loan Documents (collectively, the
"Option Purchase Price"); provided, however, that in order to exercise the
Purchase Option, the Optionee Group shall not be required to redeem the Warrant
Agreement or any Warrant Shares pursuant to the "Holder Election" as set forth
(and defined) in Section 5(b) of the Warrant Agreement, and the right of the
"Holder" of the Warrant Agreement to exercise the "Holder Election," as set
forth in Section 5(b) of the Warrant Agreement, shall permanently lapse and
expire.  The foregoing notwithstanding, Parent shall retain its right, during
the "Redemption Period" to exercise the "Company Election" and redeem the
Warrant Agreement for the "Company Redemption Amount" (as each such term is
defined in the Warrant Agreement).  The occurrence of either of the following
events (each, a "Primary Option Trigger") shall give rise to the Purchase
Option: (i) the occurrence of an Event of Default and the making of a
determination by Senior Lenders or by Agent, on behalf of Senior Lenders, to
enforce the senior lien on the Global Collateral (or any portion thereof) (such
event being referred to herein as the "Senior Lien Enforcement Trigger"), or
(ii) if, at any time, a Payment Prohibition Period has been in effect for more
than six consecutive months (referred to herein as a "Payment Prohibition
Trigger").




(B)        Upon the occurrence of a Senior Lien Enforcement Trigger, Senior
Lenders, by and through Agent, shall be entitled to notify the Optionee Group
and Tier 6 Junior Lender in writing that Agent intends to exercise its remedies
under the Senior Loan Documents and to enforce its lien on and security interest
in all or part of the Global Collateral.  Upon the delivery of such written
notice (the "Senior Lender Notice"), the Optionee Group shall have a period of
thirty (30) days (the "Option Exercise Period") following receipt of the Senior
Lender Notice in which to advise Agent as to whether the Optionee Group elects
to exercise its right to purchase the Senior Loan as set forth above.  Upon the
occurrence of a Payment Prohibition Trigger, the Optionee Group shall have the
option to exercise its right to purchase the Senior Loan at any time thereafter
when the Payment Prohibition Period giving rise to such Payment Prohibition
Trigger remains in effect.  Regardless of which Primary Option Trigger has
occurred, any such election to purchase the Senior Loan must purchase the Senior
Loan in its entirety, for the full Option Purchase Price as set forth in Section
12(A); provided, however, that the Optionee Group shall not be required to
redeem the Warrant Agreement or purchase any then outstanding Warrant Shares in
order to exercise the Purchase Option.  The Optionee Group shall notify Agent in
writing prior to the expiration of the Option Exercise Period (in the
circumstances of a Senior Lien Enforcement Trigger) as to whether the Optionee
Group intends to purchase the Senior Loan.  Any such written notification of
intent to exercise the Purchase Option shall be irrevocable.  In the event the
Optionee Group fails to notify Agent of its intent to exercise the Purchase
Option on or before 5:00 p.m., California Time, on the last day of the Option
Exercise Period, the Purchase Option shall forever terminate and expire, and
Agent and Senior Lenders shall be at liberty to exercise any and all rights and
remedies under the Senior Loan Documents.  At any time when a Payment
Prohibition Trigger is in effect, and until such time as the Payment Prohibition

15

--------------------------------------------------------------------------------




Period giving rise to such Payment Prohibition Trigger has expired, the Optionee
Group shall have the right to notify Agent in writing of its intention to
exercise the Purchase Option hereunder, which written notice shall then have the
same effect as if the Optionee Group had elected to exercise the Purchase Option
following receipt of a Senior Lender Notice.

(C)        In the event the Optionee Group elects to exercise the Purchase
Option, the closing of the sale and transfer of the Senior Loan to the Optionee
Group (or their designated nominee) shall occur within thirty (30) days
thereafter, at which time (i) the Optionee Group shall pay the full Option
Purchase Price to Agent in immediately available funds and (ii) Agent and Senior
Lenders shall endorse and transfer the promissory notes evidencing the Senior
Loan to the Optionee Group (or their nominee), without recourse, and shall
transfer and assign all rights of Agent and Senior Lenders pursuant to the
Senior Loan Documents to the Optionee Group or their nominee.  All such
transfers from Agent and Senior Lenders shall be without recourse and without
representation or warranty of any kind, except that Agent and Senior Lenders
shall represent and warrant only that (x) they are, as applicable, at the time
of the transfer the sole owners and holders of the Senior Loan, (y) they have
not transferred or assigned any portion of such indebtedness to any other
Person, and (z) each of Agent and Senior Lenders have taken all necessary steps
to properly authorize the sale and transfer of the Senior Loan and their
execution and delivery of all documents necessary in connection therewith.  The
Optionee Group specifically understands that in no event shall Agent or Senior
Lenders make any representation or warranty as to the solvency or
creditworthiness of any of the Loan Parties, the enforceability of any of the
Senior Loan Documents, the effectiveness, priority, attachment, or perfection of
any lien securing the Senior Loan, or the truth or accuracy of any information
provided by Borrowers or any of the other Loan Parties.  Each member of the
Optionee Group shall, as part of the exercise of the Purchase Option, represent
and warrant in favor of Agent and Senior Lenders that each such Person is
familiar with the business, financial condition, solvency, profits, assets and
prospects of the various Loan Parties, that each such Person has conducted its
own due diligence and made its own credit decision in determining whether to
exercise the Purchase Option, and that each such Person disclaims any reliance
upon any information, of a credit nature or otherwise, provided to any such
Person by Agent or Senior Lenders.




(D)        Following the exercise of the Purchase Option and the closing of the
acquisition of the Senior Loan by some or all of the Optionee Group (or their
nominee), each member of the Optionee Group participating in the exercise of the
Purchase Option shall, by written notice to Tier 6 Junior Lender, have the right
to make the Cross-Collateralization Election, pursuant to which any of the then
outstanding Tier 2 Loan, Tier 3 Loan, Tier 4 Loan and the Tier 5 Loan shall be
immediately entitled to the benefits of the lien securing the Senior Loan on the
Collateral assigned by Agent and Senior Lenders to the Optionee Group (or their
nominee) for purposes of securing the repayment of all such indebtedness.  Tier 
6 Junior Lender hereby consents to the making of the Cross-Collateralization
Election, and the resulting increase in the amount of indebtedness senior to the
Tier 6 Loan that would come to be secured by the Ranger Collateral.  Tier 6
Junior Lender acknowledges that, in accordance with the Settlement Agreement,
each member of the Optionee Group was already entitled to a security position in
the Ranger Collateral senior to the secured position of Tier 6 Junior Lender,
and agrees that the

16

--------------------------------------------------------------------------------




implementation of the Cross-Collateralization Election merely serves to complete
the rights negotiated on behalf of the Optionee Group pursuant to the Settlement
Agreement.

(E)        The foregoing provisions hereof relative to the
Cross-Collateralization Election notwithstanding, if, at any time, (i) any of
the Ranger Grantors is in the process of a liquidation, dissolution, winding-up,
or other final disposition or distribution of the assets of any such Person and
(ii) the Senior Loan has been paid in full, then in order to implement the terms
and provisions of the Settlement Agreement concerning the relative liens and
priorities of the various Junior Lenders, Tier 6 Junior Lender hereby agrees
that, at that time, each member of the Optionee Group shall be deemed to have
and shall be entitled to the benefits of a lien on and security interest in the
Ranger Collateral in the same priority as is enjoyed by the liens of each such
Person on the Non-Ranger Collateral hereunder, and that the security interests
in the Ranger Collateral so agreed upon in this Section 12(E) shall be entitled
in all other respects to the benefits of this Agreement as between the remaining
Lenders.

(F)        Tier  7 Junior Lender hereby consents to the making of the
Cross-Collateralization Election, and the resulting increase in the amount of
indebtedness senior to the Tier 7 Loan that would come to be secured by the
Ranger Collateral.

13.        Secondary Purchase Option.




(A)        Upon (i) the lapse of an Option Exercise Period under Section 12(B)
above without the Optionee Group having given notice of its intention to
exercise its Purchase Option thereunder, and for a period of fifteen (15) days
thereafter (i.e., until the day that is the forty-fifth (45th) day following
delivery of the Senior Lender Notice, referred to herein as the "Option
Expiration Date") and (ii) at any time when a Payment Prohibition Period has
been in effect for more than seven consecutive months (each referred to herein
as a "Secondary Option Trigger"), each of the Senior Lenders hereby grants in
favor of Tier 6 Junior Lender the right and option to purchase the Senior Loan
for an amount equal to the Option Purchase Price, and on the same terms and
conditions as are applicable to the exercise by the Optionee Group of their
Purchase Option pursuant to Sections 12(A), 12(B) and 12(C) hereof.




(B)         Following the occurrence of a Secondary Option Trigger, (i) if such
Secondary Option Trigger arises pursuant to clause (i) of Section 13(A), then
Tier 6 Junior Lender shall have until 5:00 p.m., California time, on the Option
Expiration Date to notify Agent and each member of the Optionee Group in writing
of Tier 6 Junior Lender's election to exercise its right to purchase the Senior
Loan, and (ii) if such Secondary Option Trigger arises pursuant to clause (ii)
of Section 13(A), for so long as the Payment Prohibition Period giving rise
thereto remains in effect, Tier 6 Junior Lender shall be entitled to notify
Agent and each member of the Optionee Group in writing of Tier 6 Junior Lender's
election to exercise its right to purchase the Senior Loan (each, a "Secondary
Option Exercise Notice").  Upon receipt of a Secondary Option Exercise Notice,
if the Secondary Option Trigger giving rise to such notice arose pursuant to
clause (ii) of Section 13(A), then the Optionee Group shall have a period of
five (5) Business Days in which to advise Agent and Tier 6 Junior Lender in
writing of their decision to exercise their right to purchase the Senior Loan
pursuant to Section 12 above (a "Preemption Notice").  If the Optionee Group
delivers a Preemption Notice, then such Preemption Notice shall have the




17

--------------------------------------------------------------------------------




same effect as a written notice given by the Optionee Group in accordance with
the last sentence of Section 12(B) above, and the closing of the exercise of the
Purchase Option by the Optionee Group shall proceed in accordance with the
remainder of Section 12 above.  The Optionee Group shall have no right to
deliver a Preemption Notice if the Secondary Option Trigger arose pursuant to
clause (i) of Section 13(A).




(C)        If no Preemption Notice is given by the Optionee Group within the
period specified in Section 13(B) above, or if the relevant Secondary Option
Trigger arose pursuant to clause (i) of Section 13(A), then the notice given by
Tier 6 Junior Lender shall become irrevocable, and Tier 6 Junior Lender shall
close its exercise of its Purchase Option in accordance with the procedures set
forth in Sections 12(A), 12(B) and 12(C) above, substituting Tier 6 Junior
Lender for the Optionee Group in the exercise of its Purchase Option.




14.        Waivers.




The Loan Parties and Junior Lenders each hereby waives any defense based on the
adequacy of a remedy at law which might be asserted as a bar to the remedy of
specific performance of this Agreement in any action brought therefor by Agent
on behalf of Senior Lenders or by any Most Senior Lender. To the fullest extent
permitted by law and except as otherwise expressly provided in Section 6(A)
hereof, each of the Loan Parties and each of the Junior Lenders hereby further
waives: presentment, demand, protest, notice of protest, notice of default or
dishonor, notice of payment or nonpayment and any and all other notices and
demands of any kind in connection with all negotiable instruments evidencing all
or any portion of the Senior Indebtedness or the Subordinated Indebtedness to
which any Loan Party or any Junior Lender may be a party; notice of any loans
made, extensions granted or other action taken in reliance thereon; and all
other demands and notices of every kind in connection with this Agreement, the
Senior Indebtedness or the Subordinated Indebtedness.  Each Junior Lender
assents to any release, renewal, extension, compromise or postponement of the
time of payment of the Senior Indebtedness, to any substitution, exchange or
release of collateral therefor and to the addition or release of any person
primarily or secondarily liable thereon.




15.        Indulgences Not Waivers.




Neither the failure nor any delay on the part of Agent or the Most Senior Lender
to exercise any right, remedy, power or privilege hereunder shall operate as a
waiver thereof or give rise to an estoppel, nor be construed as an agreement to
modify the terms of this Agreement, nor shall any single or partial exercise of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver by a party hereunder shall be effective unless
it is in writing and signed by the party making such waiver, and then only to
the extent specifically stated in such writing.




18

--------------------------------------------------------------------------------




16.        Default.




Subject to applicable notice and/or grace periods, if any, if any representation
or warranty of any Loan Party or any Junior Lender in this Agreement or in any
instrument evidencing, securing or relating to the Senior Indebtedness proves to
have been materially false when made, or, in the event of a breach either by any
Loan Party or any Junior Lender in the performance of any of the material terms
of this Agreement, or any instrument or agreement evidencing, securing or
relating to the Senior Indebtedness, all of the Senior Indebtedness shall, at
the option of Agent (or the Most Senior Lender), become immediately due and
payable without presentment, demand, protest, or notices of any kind,
notwithstanding any time or credit otherwise allowed.  At any time any Junior
Lender fails to comply with any provision of this Agreement that is applicable
to such Junior Lender, the Most Senior Lender (or Agent) may demand specific
performance of this Agreement, whether or not the Loan Parties complied with
this Agreement, and may exercise any other remedy available at law or equity.

17.        Amendment of Subordinated Loan Documents.  Each of the Junior Lenders
agrees that it will not, without the consent of the Most Senior Lender, amend
its Subordinated Loan Documents so as to modify the financial terms thereof
(including, without limitation, the amount of principal, rate of interest,
dividends, fees and premiums, if any), shorten the maturity thereof, add or
change any covenants in a manner more restrictive to Borrowers or any of the
other Loan Parties, or implement any other modification to the Subordinated Loan
Documents if such modification would be materially adverse to any More Senior
Lender.  For purposes of clarity, each of the Lenders agrees, to the extent such
Lender constitutes a More Senior Lender as to certain other Lenders party to
this Agreement, that all Junior Lenders as to whom such Lender constitutes a
More Senior Lender may modify their applicable Subordinated Loan Documents as
long as such modifications cause the terms of the relevant Subordinated
Indebtedness to become less burdensome or less restrictive, or otherwise could
not have a material adverse effect on the rights of any More Senior Lender.

18.        Inconsistent or Conflicting Provisions.  In the event any provision
of the Senior Loan Documents or the Subordinated Loan Documents is inconsistent
or conflicts with the provisions of this Agreement, the provisions of this
Agreement shall govern and prevail.

19.        Notices.




Any notice or other communication required or permitted to be given shall be in
writing addressed to the respective party as set forth below or to such other
address as a party may, by written notice, designate, and may be personally
served, telecopied or sent by overnight courier, next business day delivery
guaranteed, or by U.S. certified or registered mail, return receipt requested,
and shall be deemed given:  (a) if served in person, when served; (b) if
telecopied, on the date of transmission if before 3:00 p.m. (eastern time) on a
Business Day, otherwise on the next Business Day; provided that a hard copy of
such notice is also sent pursuant to (c) or (d) below and provided further that
the transmission is shown as complete by electronic verification; (c) if by
overnight courier, next Business Day delivery guaranteed, on the next Business
Day on which delivery is guaranteed after delivery to the courier; or (d) if by
U.S. mail, certified or registered mail, return receipt requested, on the third
(3rd) Business Day after deposit




19

--------------------------------------------------------------------------------




in the mail, postage prepaid, in a manner that permits the U.S. Postal Service
to track the communication.




(A)      If to Senior Lenders:

c/o Emerald Crest Management Company, LLC

500 Newport Center Drive, Suite 950

Newport Beach, California  92660

Attention:  Carleton S. Breed




With a Copy To:

Gammage & Burnham, P.L.C.

Two North Central Avenue, 15th Floor

Phoenix, Arizona  85004

Attention:  Kevin R. Merritt, Esq.




(B)      If to Junior Lenders:

IU Holdings, LP

Occidental Tower

Canterbury, Elder, Gooch & Surratt, P.C.

Attention  Patty Stein

5005 LBJ Freeway, Suite 100

Dallas, Texas 75244




IU Investments, LLC

c/o IMC2 accounting

12404 Park Central, Suite 400

Dallas, Texas 75251




Internet University, Inc.

12404 Park Central, Suite 400

Dallas, Texas 75251




Marc Blumberg

6439 Riverview Lane

Dallas, Texas 75248




Marc A. Pickren

1220 Crestcove Drive

Rockwall, TX 75087




20

--------------------------------------------------------------------------------




Ned B. Timmer

2113 N White Birch Dr.

Mears, MI  49436




Scott N. Beck

13101 Park Central, Suite 100

Dallas, Texas 75240




(C)      If to the Loan Parties:

c/o CornerWorld Corporation

13101 Preston Road

Suite 100

Dallas, Texas 75240

With a Copy To:

D. Woodard Glenn, P.C

c/o Philip D. Collins

2626 Cole Avenue, Ste. 510

Dallas, TX 75204




Any addressee may alter the address to which communications are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice.




20.        Benefit.




Each Junior Lender represents and warrants that the making of the Senior Loan
will benefit such Junior Lender directly and materially.  Each Junior Lender
acknowledges that Senior Lenders would not make the Senior Loan but for the
execution of this Agreement. Therefore, each Junior Lender has received good,
sufficient and adequate consideration for the making of this Agreement.




21.        Entire Agreement.




This Agreement constitutes and expresses the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, whether express or implied, oral or written. Neither this Agreement
nor any portion or provision hereof may be changed, waived or amended orally or
in any manner other than by an agreement in writing signed by Agent, the Senior
Lenders, each of the Loan Parties, and each of the Junior Lenders.




21

--------------------------------------------------------------------------------




22.        Additional Documentation.




Each of the Loan Parties and each of the Junior Lenders shall execute and
deliver to Agent or to any More Senior Lender such further instruments and shall
take such further action as Agent or Senior Lenders or any More Senior Lender
may at any time or times reasonably request in order to carry out the provisions
and intent of this Agreement.




23.        Expenses.




Borrowers agree to pay Agent and Senior Lenders on demand all expenses of every
kind, including reasonable attorneys' fees (whether incurred in a third party
action or in an action brought by Agent or Senior Lenders against Borrowers or
any of the other Loan Parties to enforce its rights under this Section), that
Agent or Senior Lenders, as applicable, may reasonably incur in enforcing any of
its rights against any Loan Party under this Agreement. As between Agent and
Senior Lenders, on the one hand, and each of the Junior Lenders, on the other
hand, the non-prevailing party shall pay to the prevailing party all expenses
incurred by the prevailing party in enforcing its rights against the
non-prevailing party under this Agreement (including reasonable attorneys' fees
of the prevailing party).

24.        Successors and Assigns.




This Agreement shall inure to the benefit of Agent, Senior Lenders, and their
respective successors and assigns, and shall be binding upon each of the Loan
Parties and each of the Junior Lenders and their respective successors and
assigns, including, without limitation, each and every subsequent holder of any
Junior Lender Note.  The Most Senior Lender, without notice of any kind, may
sell, assign or transfer the Senior Indebtedness, and in such event each and
every immediate and successive assignee or transferee thereof may be given the
right by the Most Senior Lender to enforce this Agreement in full against each
of the Loan Parties and each of the Junior Lenders, by suit or otherwise, for
its own benefit.  Each Junior Lender agrees, for the benefit of any such
assignee or transferee, that such Junior Lender's obligations hereunder shall
not be subject to any reduction, abatement, defense, set-off, counterclaim or
recoupment for any reason whatsoever.




25.        Defects Waived.




This Agreement is effective notwithstanding any defect in the legality, validity
or enforceability of any instrument or document evidencing, securing or
perfecting the Senior Indebtedness.  To the extent of any such defect affecting
any of the Senior Loan Documents, the right of any Junior Lender to challenge
the enforceability of this Agreement as the result of such defect is hereby
irrevocably waived.




26.        Subrogation.




Subject to the foregoing provisions hereof, provided that the Senior
Indebtedness has been paid in full (and shall not be subject to avoidance under
Section 547 of the Bankruptcy

22

--------------------------------------------------------------------------------




Code) each of the Junior Lenders shall be subrogated, to the extent of such
Senior Indebtedness so paid, to the rights of the holder of such Senior
Indebtedness to receive payments or distributions or assets of the Loan Parties
that secure such Senior Indebtedness until all amounts owing on the Subordinated
Indebtedness shall be paid in full. For the purpose of such subrogation, no
payments or distributions to the holder of the Senior Indebtedness by or on
behalf of any Loan Party or by or on behalf of any Junior Lender by virtue of
the provisions hereof which otherwise would have been made to such Junior Lender
shall, as between the Loan Parties, a creditor of the Loan Parties (other than
such Junior Lender and any More Senior Lender) and such Junior Lender, be deemed
to be payment by the Loan Parties to or on account of the Senior Indebtedness,
it being understood that the provisions of this Agreement are, and are intended
solely, for the purpose of defining the relative rights of the Junior Lenders on
the one hand, and the More Senior Lenders on the other hand.

27.        Reinstatement.




The obligations of each Junior Lender under this Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment in
respect of any Senior Indebtedness is rescinded or must otherwise be restored or
returned by any More Senior Lender by reason of any bankruptcy, reorganization,
arrangement, composition or similar proceeding or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Loan Party or any substantial part of its property, or otherwise, all as
though such payment had not been made.

28.        Governing Law.




IT IS THE INTENT OF THE PARTIES HERETO THAT, IN ACCORDANCE WITH SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAWS, THE VALIDITY, CONSTRUCTION AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, IN ACCORDANCE WITH SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, THE PARTIES HERETO HEREBY AGREE THAT ALL ACTIONS OR PROCEEDINGS INITIATED
BY EITHER ANY LOAN PARTY OR ANY JUNIOR LENDER AND ARISING DIRECTLY OR INDIRECTLY
OUT OF THIS AGREEMENT SHALL BE LITIGATED IN THE COURTS OF THE STATE OF NEW YORK
AND THE COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR, IF AGENT OR ANY SENIOR LENDER INITIATES SUCH ACTION, IN
ADDITION TO THE FOREGOING COURTS, ANY COURT IN WHICH AGENT OR SUCH SENIOR LENDER
SHALL INITIATE SUCH ACTION, TO THE EXTENT SUCH COURT HAS JURISDICTION.  EACH OF
THE LOAN PARTIES AND EACH OF THE JUNIOR LENDERS HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY SENIOR LENDERS OR AGENT AND HEREBY WAIVES ANY CLAIM THAT SUCH COURTS ARE AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED UPON LACK OF VENUE.  THE EXCLUSIVE
CHOICE OF FORUM AS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE




23

--------------------------------------------------------------------------------




ENFORCEMENT BY SENIOR LENDERS OR AGENT OF ANY JUDGMENT OBTAINED IN ANY OTHER
FORUM OR THE TAKING BY SENIOR LENDERS OR AGENT OF ANY ACTION TO ENFORCE THE SAME
IN ANY OTHER APPROPRIATE JURISDICTION, AND THE LOAN PARTIES AND EACH OF THE
JUNIOR LENDERS HEREBY WAIVE THE RIGHT TO COLLATERALLY ATTACK SUCH JUDGMENT OR
ACTION.  




29.        Termination.  This Agreement shall terminate upon the final and
indefeasible payment in full of the principal amount of, and all interest and
premium on, and all other amounts in respect of, all Senior Indebtedness (i.e.,
at any time when there is no Junior Lender to succeed to the position of the
Most Senior Lender hereunder).  




30.        Jury Trial.




EACH OF THE SENIOR LENDERS, AGENT, EACH OF THE JUNIOR LENDERS AND EACH OF THE
LOAN PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY DISPUTE ARISING FROM, UNDER OR
IN CONNECTION WITH THIS AGREEMENT.  




31.        Severability.




The provisions of this Agreement are independent of and separable from each
other. If any provision hereof shall for any reason be held invalid or
unenforceable, it is the intent of the parties that such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, and that this Agreement shall be construed as if such invalid
or unenforceable provision had never been contained herein.

32.        Headings.  The headings of the Sections of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not limit or otherwise affect any of the terms hereof.




33.        Counterparts.




This Agreement may be executed in any number of separate counterparts, all of
which, when taken together, shall constitute one and the same instrument,
notwithstanding the fact that all parties did not sign the same counterpart.
 This Agreement may be executed by facsimile or by the electronic transmission
of a signed copy, with the same force and effect as if all signatures were
originals.




[Signature Pages Follow]




24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Subordination
Agreement as of the date first above written.




"SENIOR LENDERS"




SOVEREIGN - EMERALD CREST CAPITAL
PARTNERS II, LP, a Delaware limited
partnership

 

PACIFIC SPECIALTY INSURANCE
COMPANY, a California corporation

 

 

 

 

 

By:

Emerald Crest Capital II, LLC, a
Delaware limited liability company,
its General Partner

 

By:

Emerald Crest Management
Company, LLC, a Delaware limited
liability company, its Agent

 

 

 

 

 

 

 

 

By:

____________________________
Carleton S. Breed, President

 

 

By:

____________________________
Monu J. Joseph, President







"AGENT"




EMERALD CREST MANAGEMENT COMPANY, LLC, a Delaware limited liability company




By: _________________________________

Print Name: __________________________

Title: ________________________________




25

--------------------------------------------------------------------------------




[CONTINUATION SIGNATURE PAGE TO
SUBORDINATION AGREEMENT]




"JUNIOR LENDERS"




IU HOLDINGS, LP a Texas limited
partnership

 

IU INVESTMENTS, LLC a Texas
limited liability company

 

 

 

 

 

By:

IU Holdings GP, Inc., a

 

By:

_______________________________

 

Delaware corporation, its

 

Name:

____________________________

 

General Partner

 

Title:

____________________________




By: ________________________________

Name: ______________________________

Title: _______________________________







INTERNET UNIVERSITY, INC., a Texas
corporation




By: _________________________________

Name: _______________________________

Title: ________________________________










_________________________________

MARC BLUMBERG,  an individual










_____________________________________

MARC A. PICKREN,  an individual













__________________________________

NED B. TIMMER,  an individual










_____________________________________

SCOTT N. BECK,  an individual

 




26

--------------------------------------------------------------------------------




[CONTINUATION SIGNATURE PAGE TO

SUBORDINATION AGREEMENT]




"LOAN PARTIES"




S SQUARED, L.L.C., an Illinois limited
liability company




__________________________________
Name: Scott N. Beck
Title: President and Chief Executive Officer

ENVERSA COMPANIES LLC, a Texas
limited liability company




__________________________________
Name: Scott N. Beck
Title: Chief Executive Officer

 

 

 

 

WOODLAND WIRELESS SOLUTIONS
LTD., a Michigan corporation




By ________________________________
Name: Scott N. Beck
Title:  Chairman, CEO and President

CORNERWORLD CORPORATION, a
Nevada corporation




__________________________________
Name:  Scott N. Beck
Title:  Chairman and Chief Executive Officer

 

 

 

 

WOODLAND HOLDINGS CORP., a
Delaware corporation




__________________________________
Name:  Scott N. Beck
Title:  Chief Executive Officer

CORNERWORLD, INC., a Delaware
corporation




__________________________________
Name:  Scott N. Beck
Title:  President and Chief Executive Officer

 

 

 

 

GULF MEDIA SOLUTIONS, LLC, a
Delaware limited liability company




__________________________________
Name:  Patrick Vilyus
Title: President

TINY DIAL, LLC, a Delaware limited liability company




__________________________________
Name:  Scott N. Beck
Title:  Chief Executive Officer




27

--------------------------------------------------------------------------------




BASCOMB & RICHARDS, LLC, a
Delaware limited liability company




__________________________________
Name:  Joel Brewer
Title:  President

LANTANA DIRECT, LLC, a Delaware
limited liability company




__________________________________
Name:  Steve Eaton
Title:  President

 

 

 

 

MONEY JACK, LLC, a Delaware limited
liability company




__________________________________
Name:  Scott N. Beck
Title:   Chief Executive Officer

AVENTURA MEDIA SYSTEMS, LLC, a
Florida limited liability company




__________________________________
Name:   Don Roberts
Title:  Chief Executive Officer

 

 

 

 

T2 TV, L.L.C., a Michigan limited
liability company




__________________________________
Name:  Scott N. Beck
Title:  President and Chief Executive Officer

THE LEADSTREAM, LLC, a Delaware
limited liability company




__________________________________
Name:  Marc Pickren
Title:   President

 

 

 

 

DIGITAL360, LLC, a Nevada limited
liability company




__________________________________
Name:  Israel Arguello
Title:  Chief Executive Officer

CORNERWORLD TV, LLC, a Michigan
limited liability company




__________________________________
Name:  Scott N. Beck
Title:  President

 

 

 

 

WEST MICHIGAN CO-LOCATION SERVICES, L.L.C., a Michigan limited liability company




__________________________________
Name:  Scott N. Beck
Title:  President and Chief Executive Officer

T2 COMMUNICATIONS, L.L.C., a
Michigan limited liability company




By:  Woodland Holdings Corp., its sole
member




________________________________
Scott N. Beck
Chairman and Chief Executive Officer




28

--------------------------------------------------------------------------------




PHONE SERVICES & MORE, L.L.C., a
Michigan limited liability company




By:  Woodland Holdings Corp., its sole
member







________________________________
Scott N. Beck
Chairman and Chief Executive Officer




29

--------------------------------------------------------------------------------




[CONTINUATION SIGNATURE PAGE TO

SUBORDINATION AGREEMENT]




DIGITAL360, LLC, a Nevada limited liability company




By: _________________________________

Name: _______________________________

Title: ________________________________

AVENTURA MEDIA SYSTEMS, LLC, a Florida limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

PHONE SERVICES & MORE, L.L.C., a Michigan limited liability company




By: _________________________________

Name: _______________________________

Title: ________________________________

THE LEADSTREAM, LLC, a Delaware limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

WEST MICHIGAN CO-LOCATION SERVICES, L.L.C., a Michigan limited liability company




By: _________________________________

Name: _______________________________

Title: ________________________________

T2 TV, L.L.C., a Michigan limited liability company







By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

T2 COMMUNICATIONS, L.L.C., a Michigan limited liability company




By: _________________________________

Name: _______________________________

Title: ________________________________

CORNERWORLD TV, LLC, a Michigan limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

MONEY JACK, LLC, a Delaware limited liability company




By: _________________________________

Name: _______________________________

Title: ________________________________

 




30

--------------------------------------------------------------------------------




EXHIBIT A




All of Grantor’s right, title and interest, whether now existing or hereafter
arising or acquired, in and to any and all of the following items of personal
property of Grantor:




1.        Accounts (as defined in the UCC).




2.        Certificated Securities (as defined in the UCC).




3.        Chattel Paper (as defined in the UCC).




4.        All of Grantor’s rights (including rights as licensee and lessee) with
respect to (A) computer and other electronic data processing units, memory
units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
 computer hardware; (B) all Software (as defined in the UCC), and all software
programs designed for use on the computers and electronic data processing
hardware described in clause (A) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (C)
any firmware associated with any of the foregoing; and (D) any documentation for
hardware, Software and firmware described in clauses (A), (B), and (C) above,
including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes (the “Computer Hardware and Software”) and
all rights with respect to the Computer Hardware and Software, including any and
all licenses, options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.




5.        Any right of the Grantor to payment under a contract for the sale or
lease of goods or the rendering of services, which right is at the time not yet
earned by performance.




6.        Deposit Accounts (as defined in the UCC).




7.        Documents (as defined in the UCC).




8.        Equipment (as defined in the UCC).




9.        Financial Assets (as defined in the UCC).




10.      General Intangibles (as defined in the UCC), including Payment
Intangibles (as defined in the UCC) and Software.




11.       Goods (as defined in the UCC) (including all of its Equipment,
Fixtures and Inventory, all as defined in the UCC), and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.




12.        Instruments (as defined in the UCC).




31

--------------------------------------------------------------------------------




13.        All past, present and future: trade secrets, know-how and other
proprietary information; trademarks, internet domain names, service marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing (the
“Intellectual Property”).




14.        Inventory (as defined in the UCC).




15.        Investment Property (as defined in the UCC).




16.        Money (of every jurisdiction whatsoever, as defined in the UCC).




17.        Letter-of-Credit Rights (as defined in the UCC).




18.        Payment Intangibles (as defined in the UCC).




19.        Security Entitlements (as defined in the UCC).




20.        Software (as defined in the UCC).




21.        To the extent not included in the foregoing, all other personal
property of any kind or description; together with all books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to any of
the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing; provided
that to the extent that the provision of any lease or license of Computer
Hardware or Software or Intellectual Property expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof, and the
grant of a security interest therein, Secured Party will not enforce its
security interest in Grantor’s rights under such lease or license (other than in
respect of the Proceeds thereof) for so long as such prohibition continues, it
being understood that upon the request of Secured Party, Grantor will in good
faith use reasonable efforts to obtain consent for the creation of a security
interest in favor of Secured Party (and to Secured Party’s enforcement of such
security interest) in such Secured Party’s rights under such lease or license.




32

--------------------------------------------------------------------------------




EXHIBIT B




All of Parent’s right, title and interest, whether now existing or hereafter
arising or acquired, in and to any and all of the following items of personal
property of Parent:




1.        Stock certificate No. 1 representing 100 shares of CWI, and
constituting all of Parent's common stock of Cornerworld, Inc.




2.        Membership unit certificates no. 1, no. 2 and no. 3 representing 87%,
10% and 3%, respectively, of the membership interests of Enversa, and
constituting all of Parent's member units of Enversa Companies LLC.




3.        Stock certificate No. 1, representing 50 shares of Woodland Holdings
Corp., a Delaware corporation.




4.        Stock certificate No. 2, representing 50 shares of Woodland Holdings
Corp., a Delaware corporation.




5.        To the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, or evidencing, embodying, incorporating or referring to any
of the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing.




6.        Deposit Accounts (as defined in the UCC).




7.        Money (of every jurisdiction whatsoever) (as defined in the UCC).




33

--------------------------------------------------------------------------------




EXHIBIT C




All of Holding’s right, title and interest, whether now existing or hereafter
arising or acquired, in and to any and all of the following items of personal
property of Holdings:




1.        Unit Certificate No. 2, representing 500 voting member units of the
membership interests of T2TV.




2.        Unit Certificate No. 3, representing 500 voting member units of the
membership interests of T2TV.




3.        Unit Certificate No. 2, representing 500 voting member units of the
membership interests of West Michigan.




4.        Unit Certificate No. 3, representing 500 voting member units of the
membership interests of West Michigan.




5.        Unit Certificate No. 2, representing 1,000 voting member units of the
membership interests of T2.




6.        Unit Certificate No. 2, representing 1,000 voting member units of the
membership interests of PSM.




7.        Unit Certificate No. 1 representing 100% of the membership interests
of CWTV.  




8.        To the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, or evidencing, embodying, incorporating or referring to any
of the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing.




9.        Deposit Accounts (as defined in the UCC).




10.        Money (of every jurisdiction whatsoever) (as defined in the UCC).




34

--------------------------------------------------------------------------------




EXHIBIT D




All of Woodland Wireless’s right, title and interest, whether now existing or
hereafter arising or acquired, in and to any and all of the following items of
personal property of Woodland Wireless:




1.        Unit Certificate No. 3, representing 500 voting member units of the
membership interests of Ranger.




2.        Unit Certificate No. 4, representing 500 voting member units of the
membership interests of Ranger.




3.        To the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, or evidencing, embodying, incorporating or referring to any
of the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing.




35

--------------------------------------------------------------------------------